DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 14-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites applying “a coating” to one of a first, second, and third application portion.  Claim 1 also requires that at least one of the first, second, and third application portions have a different coating than a remainder portion.  As such, it is unclear whether claim 1 actually requires two coatings (“a coating” and a “different coating”), or if it only requires a non-coated portion.  Furthermore, claim 1 recites “the coating” and it is unclear which coating is being referred to.  For examination purposes, both interpretations will be considered to read on the claim. The dependent claims are likewise rejected as failing to cure the deficiencies of claim 1.  
Claims 1-5, 7-8, 14-18, and 20-22 all contain, or depend on claims that contain, the limitation “the coating”.  However, as noted above, claim 1 now refers to at least two coatings.  As such, it is unclear which coating and which application portion is being referred to in the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Bour US 2004/0237890.	
Claims 1-5, 14-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415, in view of Van Den Brekel et al US 2011/0272139, further in view of Bour US 2004/0237890.
Per claims 1-2 and 21-22, Jin teaches a method of conducting a coiled tubing operation (abstract) comprising forming a tubing string (abstract), the tubing string having an outer surface (abstract) and being made from a metal material such as iron, steel, or alloys thereof [0099], applying a coating to a portion of the outer surface which would comprise a first, second and third application portion (as this is up to the practitioner to determine, allocate, and name sections of the outer surface 
Jin is silent regarding flocking to apply the coating.  Bour teaches a method of applying a protective coating onto tubing for use in wells (abstract), wherein the coating can be applied via flocking [0021].  It would have been obvious to one of ordinary skill in the art to have utilized flocking to apply the coating of Jin because Bour teaches that flocking is widely known and used in related art of protecting tubing due to its known suitability (see MPEP 2144.04).
Jin does teach that the ultra-low friction coating could be applied in any arrangement [0087], such as application to the entire area of the pattern [0087], where the pattern is depicted in, for example, Fig. 22.  As such, it would have been obvious to one of ordinary skill in the art to have applied the coating selectively in any arrangement, as taught by Jin, and further according to patterns as taught by Jin (Fig. 22), which would read on the claimed different coatings in a first, second or third application portions, in order to create less friction in high contact areas.
As stated above, Jin teaches the use of PTFE in an outer coating.  Nonetheless, alternatively, Van Den Brekel teaches a system for drilling a wellbore wherein a friction reducing layer is disposed on an 
Per claims 3-5, Jin teaches creating an anchor profile (shot peening, etc.) on the outer surface and applying the coating to the anchor profile to promote adhesion [0099], [0112], where shot peening would mechanically displace and blast the tubing.  
Per claim 14, Jin teaches that the thickness of the outer coating can be in the range of 1mm-3mm or several orders of magnitude smaller, which overlaps with the claimed range [0100].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within the disclosed workable range of the prior art to arrive at the claimed range.
Per claim 15, Jin is silent regarding the claimed coating application time.  However, it is noted that the claim is open to any application time of less than 30 seconds.  Furthermore, it is known by those of ordinary skill in the art that the application time directly affects the amount of material on the surface (rate of deposition multipled by time) and thickness is a function of density.  As such, since Jin teaches the desired control of thickness (see above), it would have been obvious to one of ordinary skill in the art to have controlled the application time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 16, Jin teaches heat treatment as a treatment step [0092], [0133] to improve adhesion prior to coating.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the temperature of the heat treatment to arrive at the desired results with a reasonable 
Per claims 17-18, Jin is silent regarding the claimed heating and cooling time; however, it would have been obvious to one of ordinary skill in the art to have utilized the most efficient amount of time to heat treat (as Jin teaches heat treatment) and cooling so as not to unnecessarily waste time and energy.  As such, the claimed time of less than 30 seconds to heat and less than 10 minutes to cool would have been clearly envisaged by one of ordinary skill in the art.  As such, it would have been obvious to one of ordinary skill in the art to have controlled the heating and cooling time to yield the desired coating thickness with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).
Per claim 20, Jin teaches use of the tubing in a wellbore (abstract, [0081]), and as such, the lowering of the tubing string in a vertical section would be inherent and necessary as this is the purpose of Jin [0004].

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415 in view of Bour US 2004/0237890, as applied above, further in view of Carcagno et al US 8052173.	
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al US 2011/0220415, in view of Van Den Brekel et al US 2011/0272139, further in view of Bour US 2004/0237890, as applied above, further in view of Carcagno et al US 8052173.	
Per claim 7, Jin is silent regarding the claimed depth and the presence of one of the claimed characteristics.  Carcagno teaches a process of coating a metallic surface (abstract), and further teaches that improving adhesion of the coating can be performed by blasting (col. 5, lines 25-29 and col. 7, lines 29-33).  Blasting would inherently form divots, recesses, dents, or dimples (also see Fig. 3a).  It would .

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 112 rejection are partially persuasive.  All previous 112 rejections are withdrawn in view of Applicant’s arguments and amendments, except as stated above.  The claims are still unclear in view of “a coating” and “a different coating” (these limitations and their interpretations are explained above).  Furthermore, Applicant’s arguments primarily depend on the newly added limitation of including PTFE material in the coating.  However, Jin teaches the use of PTFE in a buttering outer layer.  Furthermore, Van Den Brekel teaches the use of PTFE as a friction reducing coating on an outer surface of a drill.  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715